Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 1 of 9




                                                           DEBTORS' EX. 003
Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 2 of 9
Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 3 of 9
Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 4 of 9
Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 5 of 9
Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 6 of 9
Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 7 of 9
Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 8 of 9
Case 20-34114 Document 258-3 Filed in TXSB on 09/24/20 Page 9 of 9
